Citation Nr: 0500507	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  01-01 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (VARO)
in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound (SFW) to the left thigh, currently 
evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for neuralgia of the 
left thigh, currently evaluated as zero percent disabling.  

3.  Entitlement to an increased rating for residuals of a 
shell fragment wound (SFW) to the right chest, currently 
evaluated as 30 percent disabling.  

4.  Entitlement to an increased rating for residuals of a 
shell fragment wound (SFW) to the pleural cavity, currently 
evaluated as 20 percent disabling.  

5.  Entitlement to an increased original rating for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.  

6.  Entitlement to service connection for neck impairment.  

7.  Entitlement to service connection for back impairment.  

8.  Entitlement to a schedular 100 percent evaluation for the 
veteran's combined service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and spouse


ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.  He served in combat, in the Republic of 
Vietnam.  His awards and decorations include the Purple 
Heart, Vietnam Campaign, and Vietnam Service medals.  

This case comes to the Board of Veterans' Appeals (Board) 
from December 1999 and January 2001 rating decisions of the 
RO.  The veteran ultimately cancelled his initial local 
hearing request.  He next testified before the undersigned 
Veterans Law Judge, sitting at the Albuquerque, New Mexico, 
VARO, in September 2002.  He withdrew his claim for residuals 
of Agent Orange exposure (claimed as service connection for a 
skin disorder, claimed as acneform disease) at that time.  
(Hearing Transcript, page 3.)  The case was next remanded in 
July 2003.  

The issues of increased ratings for hearing loss and tinnitus 
disabilities were not certified on appeal; however, as the 
veteran, on the February 2001 VA Form 9, specifically 
indicated disagreement with the initial ratings assigned in 
the January 2001 rating decision, a statement of the case 
(SOC) is now required, and the claims are REMANDED via the 
Appeals Management Center (AMC), in Washington, DC.  
Manlincon v. West, 12 Vet. App. 238 (1999).  The claims of 
entitlement to service connection for neck and back 
disabilities will also be discussed in the REMAND portion of 
this decision.  


FINDINGS OF FACT

1.  The residuals of the veteran's SFWs to Muscle Group (MG) 
XV consist of moderately severe muscle injuries, with 
scarring and retained shell fragments of the left thigh.  

2.  The diagnosed neuralgia of the left thigh is more closely 
analogous to a incomplete severe rating for paralysis of the 
external cutaneous nerve, as it functionally impairs the 
veteran's gait along the entire left leg, and produces 
additional painful symptoms, of a severe nature, requiring 
the veteran to sit and rest frequently, in addition to less 
comprehensive MG XV residuals.  

3.  The residuals of the veteran's SFWs to the right chest 
area consist of current severe disability to MG II only, with 
scarring and retained shell fragments of the chest and right 
shoulder area.

4.  The residuals of the veteran's SFWs to the pleural cavity 
do not result in separate diagnosed muscle group disability, 
but instead result in lung pain on exertion; there are 
retained foreign bodies in the lung field, as shown on x-ray 
examination.  

5.  The veteran's PTSD is manifested primarily by a blunted 
affect, depressed mood, and hyperviligence; a more severe 
level of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, is not shown.  

6.  The veteran's claim that the RO has withheld compensation 
from his award during the initial December 1999 deferral of 
adjudication on the SFW pleural cavity residuals was 
addressed by the RO when it most recently addressed that 
claim in the August 2003 supplemental statement of the case 
(SOC); there is no case or controversy regarding this matter.  

7.  None of the veteran's disabilities presents an unusually 
complex, controversial, or unique medical picture.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
MG XV SFW residuals have not been met.  38 U.S.C.A. §§ 1155, 
5103A (West 2002); 38 C.F.R. §§ 3.102 and 3.326 and Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.55, 
4.56, and 4.73 Diagnostic Code 5315 (2003).

2.  The criteria for a 10 percent rating, but not higher, for 
distinct SFW neuritis residuals of the left thigh have been 
met.  38 U.S.C.A. §§ 1155, 5103A (West 2002); 38 C.F.R. 
§§ 3.102 and 3.326 and Part 4, including §§ 4.1, 4.2, 4.7, 
4.10, 4.21, 4.40, 4.45, and 4.124a Diagnostic Codes 8629, 
8729 (2003).

3.  The criteria for a 40 percent rating, but not higher, for 
MG II SFW residuals to the right shoulder and chest area have 
been met.  38 U.S.C.A. §§ 1155, 5103A (West 2002); 38 C.F.R. 
§§ 3.102 and 3.326 and Part 4, including §§ 4.1, 4.2, 4.7, 
4.10, 4.21, 4.40, 4.45, 4.55, 4.56, and 4.73 Diagnostic Code 
5302 (2003).

4.  The criteria for a rating in excess of 20 percent for the 
pleural cavity SFW residuals have not been met.  38 U.S.C.A. 
§§ 1155, 5103A (West 2002); 38 C.F.R. §§ 3.102 and 3.326 and 
Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.21 and 4.97 
Diagnostic Code 6843 (2003).  

5.  The criteria for an initial rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A (West 2002); 38 C.F.R. §§ 3.102 and 3.326 and Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.21 and 4.130 Diagnostic 
Code 9411 (2003).  

6.  The claim for "back pay," characterized as a 
"schedular combined rating of 100 percent" is moot.  Super 
Tire Engineering Co. v. McCorkle, 416 U.S. 115, 94 S.Ct. 
1694, 40 L.Ed.2d 1 (1974); see also 38 C.F.R. § 4.25.  

7.  None of the veteran's disabilities require an independent 
expert medical opinion (IME) to resolve.  38 U.S.C.A. § 7109 
(West 2002); 38 C.F.R. § 20.901 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law on 
November 9, 2000.  It since has been codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
The implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2003).

The VCAA eliminated the requirement of submitting a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a).

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (Court) provided 
some collateral discussion of the general requirements 
imposed upon VA by the VCAA.  The Court noted that a VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Id. at 422.  The Court also 
determined that VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id. at 
422.  This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  But VA's 
Office of General Counsel recently held, in VAOPGCPREC 1-2004 
(Feb. 24, 2004), that the "fourth element" requirement of 
Pelegrini was non-binding obiter dictum.  Id. at 7.  The 
Board is bound by the precedent opinions of VA's General 
Counsel as the chief legal officer of the Department.  See 38 
U.S.C.A. § 7104(c) (West 2002).  As a plain reading of the 
Pelegrini opinion makes clear that this dicta was not 
necessary to the disposition of the case or controversy 
before the Pelegrini court, there is no legal authority for 
the Board not following the binding departmental authority in 
VAOPGCPREC 1-2004.  

In this case, VA notified the veteran by letters dated in 
March 2002 that VA would obtain all relevant evidence in the 
custody of a Federal department or agency. He also was 
advised that it was his responsibility to either send medical 
treatment records from his private medical providers, or that 
it was his responsibility to provide a properly executed 
release (e.g., a VA Form 21-4142) so that VA could request 
medical treatment records from private medical providers.  
Further, collectively, the individual rating decisions 
appealed, the statements of the case (SOC), and the 
supplemental statement of the case (SSOC), especially when 
considered together, discussed the pertinent evidence, 
provided the laws and regulations governing the claims, and 
essentially notified the veteran of the evidence needed to 
prevail.  The veteran was also specifically notified when 
there was a problem in obtaining private medical evidence, in 
May 2002, what would happen next, and what he should do.  A 
thorough review and reading of the complete claims folder 
(versus isolated documents taken alone) makes it abundantly 
clear that VA has repeatedly notified the veteran that it was 
in his best interest to submit everything he had pertaining 
to his claims.  The duty to notify of necessary evidence and 
of the respective responsibilities, his and VA's, for 
obtaining or presenting that evidence, has been fulfilled.

As for assisting him with his claims, the veteran's VA 
medical treatment records are on file, as are his private 
medical records.  There is no indication that other Federal 
department or agency records exist that are obtainable, that 
should be requested.  He was asked to advise VA if there was 
any other information or evidence he considered relevant to 
his claims so that VA could help him by getting that 
evidence.  He also was advised what evidence VA had requested 
and notified in the SOC and SSOC what evidence had been 
received.  There is no indication that any pertinent and 
available evidence was not received.  Thus, VA's duty to 
assist has also been fulfilled.

Additionally, in Pelegrini, the Court held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002) requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA 
administered benefits.  Pelegrini further held that the 
Secretary failed to demonstrate that, "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")".

In this particular case, while the veteran was notified of 
the specifics of the VCAA after the initial rating decision 
in this case, for the reasons discussed above, the timing of 
the notice does not prejudice the veteran in any way, as he 
was ultimately provided with content appropriate notice, and 
an opportunity to respond.  Also significant in this case, 
the veteran testified at a hearing before the undersigned, 
and his case was previously subject to BVA remand, in July 
2003.  After all of this development, the issues were again 
addressed in the August 2003 SSOC.   


II.  Factual Background

In May 1968, the veteran was wounded in action (WIA) in 
Saigon, in the Republic of Vietnam (RVN) during an engagement 
of combat with the enemy.  His citation for the Purple Heart 
reflects open shell fragment wounds of the back, left thigh, 
and chest with a hemopneumothorax, but "no nerve or artery 
involvement" from the initial injury.  The RO issued the 
initial rating decision in January 1970.  The veteran was 
service-connected under Diagnostic Code (DC) 5303 for scar 
and Muscle Group (MG) II injury residuals to the right chest, 
at 30 percent; for right pleural cavity residuals, at 20 
percent under DC 6818; for residuals to MG XV (left thigh) 
and left thigh scars, under DC 5315 at 20 percent; and for a 
small scar of the low back, evaluated at zero percent under 
DC 7805.  

It appears that the service medical records were either not 
initially obtained, or returned to the records custodian 
after the RO's January 1970 rating decision, and subsequently 
were presumed destroyed by fire at the National Personnel 
Records Center (NPRC) in 1973.  Thus, the Board has a 
heightened duty to explain its findings and conclusions and 
to consider the benefit of the doubt rule in this case.  
OHare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

The report of the December 1969 VA examination, conducted 
three months after the veteran's discharge from service, 
shows that the veteran was initially struck on the right side 
of the chest in front, and on the inner surface of the left 
thigh by the shell fragment blast.  There was also a small 
shell fragment in the skin of his lower back.  He required 
three months of hospital care, and a tube in his chest for 
"a while."  He was ultimately able to return to limited 
duty, and remained for the total length of his service 
period.  

A December 1969 VA radiographic report shows that there were 
retained foreign bodies in the veteran's chest, in the right 
upper lung fields and over the right upper thorax.  There was 
a thin bony projection associated with the 2nd right rib 
anteriorly.  A metallic fragment was seen in the soft tissue 
of the proximal thigh posterior and medial to the femur.  
Otherwise, the bones of the thigh and right shoulder showed 
no abnormality; there were no broken bones, or evidence of 
fracture.  

At the time of the December 1969 examination, the veteran had 
"pulling" along the scar of his leg, and also had some 
difficulty in the right chest around his shoulder area, where 
he had some limitation of use of the right arm, due to the 
injury residuals.  The diagnoses were:  (1) residuals of 
healed SFW of the right anterior axillary fold and adjacent 
chest; (2) a healed drain scar of the chest; (3) a healed 
scar of the right chest; and (4) residuals of healed SFW of 
the left thigh with retained metallic body.  

Review of the January 1970 rating decision reflects that the 
evidence apparently showed that the veteran was struck by a 
shell burst, inflicting shell fragment wounds (SFWs).  The 
SFWs penetrated the lateral and anterior portions of his 
right chest.  The chest wound resulted in scarring through 
the lower portion of the pectorals major muscle across the 
anterior axillary fold.  It was 3 and one-half inches long by 
5/8 of an inch in width, depressed 1/16 of an inch from the 
skin surface.  It was partially fixed, but not tender.  The 
lower one-half of the pectorals major was definitely smaller 
than the other side.  It was estimated that 1/4 of the muscle 
was missing, with some weakness of adduction of the right 
arm, and also in opposing the two arms together.  There was 
full range of motion in the right shoulder, and no measurable 
loss of muscle substance in the right arm proper.  Below the 
scar at the 8th rib level was a short drain wound scar.  It 
was partially fixed, but not tender or depressed.  On the 
posterior surface of the right side of the chest down to the 
11th rib there was a surgical scar where a shell fragment was 
removed.  There were no residuals of this scar.  There was 
good motion of the spine throughout, at that time, as well as 
in both shoulders and scapula.  There was a little distress 
with forced use of the serratus anticus muscle, which was 
directly below the above scar.  There was also a small healed 
scar of the back, that did not appear disabling.  

The SFWs to the posterior inner thigh resulted in a 6 and 
one-half inch long scar that ranged from 1/4 of an inch to one 
inch in width, which was also depressed 1/8 of an inch from 
the rest of the skin surface, except for the middle third 
part of the scar, which was depressed 1/4 of an inch.  The scar 
was sensitive, and partially fixed.  It was located over the 
adductor magnus muscle and medial hamstrings, where there was 
some scarring.  Those muscles apparently functioned well.  

The record does not show that the veteran received treatment 
for his injuries between service and the current VA 
compensation and pension examinations.  In fact, his spouse 
essentially testified at the September 2002 hearing before 
the undersigned that the veteran did not seem to seek 
treatment for his injuries until more recently, when he 
realized the chances for improvement were remote.  

The results of a September 1999 VA peripheral nerves 
examination reveal that the veteran's left thigh symptoms 
were increasing.  He described these as a loss of sensation, 
a "dead" feeling, and sometimes an acute burning pain.  A 
pins and needles sensation was also reported.  The 
precipitating factor was standing or slow walking.  The 
examiner reported that the veteran suffered neuralgic pain 
several times a week, and even several times a day.  Flare-
ups included burning pain which was severe, with tingling and 
numbness.  After the burning sensation passed, the numbness 
returned.  The pain was of the severity that it required the 
veteran to stop what he was doing and rest, sometimes several 
times a week.  The veteran's symptoms were objectively 
measured by the examiner with a pinprick examination.  The 
Deep Tendon Reflexes (DTRs) were present and symmetrical.  
Although nerve conduction studies were initially anticipated, 
these were ultimately determined not to be necessary for the 
examiner's diagnosis, as the veteran had previously had an 
EMG performed in December 1998.   The conclusion of the 
examiner and another physician, based on the exam, review of 
the veteran's history, and other studies was that it was more 
likely than not that these neurologic symptoms were a result 
of the in-combat SFWs.  

The September 1999 x-ray studies revealed a rather large 
shrapnel fragment in the anterior segment of the right upper 
lobe in the veteran's right lung.  No parenchymal reactive 
changes were seen.  

The September 1999 VA lung examination report shows that the 
veteran complained of subjective shortness of breath since 
his injuries.  The examiner found that the examination of the 
chest was negative, there were no localizing signs, and no 
rales or rhonchi were heard.  There was no evidence of 
respiratory failure, or pulmonary thromboembolism.  The 
diagnosis was residual shortness of breath (SOB) and chest 
pains on the right side.  

The September 1999 VA muscles examination reveals that the 
veteran had residuals to muscle group II, with loss of 25 
percent of the pectorals major and injury to serratus anticus 
with adductors weakness and a tender scar.  There was also 
residuals to muscle group XV.  The veteran's left thigh scar 
still had a pulling effect.  Increasing pain and weakness was 
noticed in the right anterior and lateral chest and also in 
the left medial thigh.  The chest pain was usually stable, 
although sometimes when lifting a weight, he had spasms in 
the region of the right anterior chest scar.  The leg pain 
was aggravated by activity or extra walking.  Functionally, 
he was able to perform ordinary activities and was able to 
move joints through a normal range, provided minimal lifting 
or walking was required.  He was generally comfortable at 
home with light duties, but if there was any involvement with 
any requirement to lift weights, he did have pain, and 
noticed weakness.  

The right chest residuals were somewhat atrophic.  The scar 
was now firmly fixed to the underlying pectorals muscle.  It 
was adhered.  There was no evidence of tendon damage.  The 
mobile drainage scar was not tender.  Muscularly, there was a 
subjective diminution in strength, both in the leg and arm.  
Objectively, this was confirmed by the examiner by conducting 
range of motion exercises against resistance.  The examiner 
found the veteran could lift 15 to 20 pounds, but previously 
he was able to lift more than that.  He now required 
assistance, or he experienced pain.  With regard to joint 
function, he had a full range of motion of the right 
shoulder, but movement of the right arm in a posterior 
direction caused pain and stiffness.  The veteran was 
reportedly examined on a "good day," when he was not 
manifesting a flare or fatigability.  See DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995).  


III.  Law and analysis

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Schedule), which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  And 
after careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  Also, when making determinations concerning 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  But where the veteran is 
requesting a higher rating for a disability that was service 
connected many years ago, his current level of functional 
impairment is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Conversely where the veteran 
appeals directly from the initial assignment in a rating 
decision, the Board may have to consider whether he is 
entitled to a "staged" rating to compensate him for times 
since filing his claim when his disability may have been more 
severe than at other times during the course of his appeal.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

When determining the severity of musculoskeletal disabilities 
such as the one at issue, which is at least partly rated on 
the basis of range of motion, VA must also consider the 
extent the veteran may have additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated due to the extent of pain/painful motion, 
limited or excess movement, weakness, incoordination, and 
premature/excess fatigability, etc., particularly during 
times when his symptoms "flare up," such as during prolonged 
use, and assuming these factors are not already contemplated 
in the governing rating criteria.  See also 38 C.F.R. 
§§ 4.40, 4.45.  

Muscle injuries are evaluated pursuant to criteria at 
38 C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the 
skeletal muscles of the body are divided into 23 muscle 
groups in 5 anatomical regions.  38 C.F.R. § 4.55(b).  The 
specific bodily functions of each group are listed at 
38 C.F.R. § 4.73.  

Generally, a muscle injury rating will not be combined with a 
peripheral nerve paralysis rating for the same body part, 
unless the injuries affect entirely different functions.  
38 C.F.R. § 4.55(a); see also 38 C.F.R. § 4.14.  
Additionally, the combined evaluation of muscle groups acting 
on a single unankylosed joint must be lower than the rating 
for unfavorable ankylosis of that joint, except when muscles 
groups I and II are acting on the shoulder.  38 C.F.R. 
§ 4.55(d).  When compensable muscle group injuries are in the 
same anatomical region, but do not act on the same joint, the 
rating for the most severely injured muscle group will be 
increased by one level, and used as the combined evaluation 
for all affected muscle groups.  38 C.F.R. § 4.55(e).  
Otherwise, for muscle group injuries in different anatomical 
regions (not acting on ankylosed joints), each injury is 
separately rated, and ratings are then combined under VA's 
"combined ratings table" at 38 C.F.R. § 4.25, for the 
purposes of determining schedular compensation ratings.  

The severity of the muscle disability is determined by 
application of criteria at 38 C.F.R. § 4.56.  First, an open 
comminuted fracture with muscle or tendon damage will be 
rated as severe, unless (for locations such as the wrist or 
over the tibia) the evidence establishes that the muscle 
damage is minimal.  38 C.F.R. § 4.56(a).  A through and 
through injury with muscle damage shall be evaluated as no 
less than a moderate injury for each group of muscles 
damaged.  38 C.F.R. § 4.56(b).  For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c).  

Under diagnostic codes (DC) 5301 to 5323, muscle injuries 
disabilities are rated as slight, moderate, moderately severe 
or severe according to criteria based on the type of injury, 
the history and complaint, and objective findings.  38 C.F.R. 
§ 4.56(d).

A slight muscle disability is one where the injury was a 
simple wound of muscle without debridement or infection.  The 
service department record would show a superficial wound with 
brief treatment and return to duty.  There would be healing 
with good functional results.  There are no cardinal signs or 
symptoms of muscle disability as denied in 38 C.F.R. 
§ 4.56(c).  Objectively, there would be a minimal scar, with 
no evidence of fascial defect, atrophy, or impaired tonus.  
There would be no impairment of function, or metallic 
fragments retained in muscle tissue.  

A moderate muscle disability is one where the injury was 
either through and through, or a deep penetrating wound of 
short track from a single bullet, small shell or shrapnel 
fragment, without the effect of high velocity missile, 
residuals of debridement, or prolonged infection.  The 
service department record (or other evidence) would show in 
service treatment for the wound.   There would be a 
consistent complaint of one or more of the cardinal signs or 
symptoms of muscle disability as defined in 38 C.F.R. 
§ 4.56(c), particularly a lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  Objectively, the entrance (and if 
present, exit) scars would be small or linear, indicating 
short track of missile through muscle tissue.  Some loss of 
deep fascia or muscle substance, or impairment of muscle 
tonus and loss of power or lowered threshold of fatigue when 
compared to the sound side would be present.  

A moderately severe muscle disability is one where the injury 
was either through and through, or a deep penetrating wound 
by a small high velocity missile or large low velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intramuscular scarring.  The service 
department record (or other evidence) would show 
hospitalization for a prolonged period for treatment of the 
wound.  There would be a consistent complaint of cardinal 
signs or symptoms of muscle disability as defined in 
38 C.F.R. § 4.56(c), and, if present, an inability to keep up 
with work requirements.  Objectively, the entrance (and if 
present, exit) scars would indicate the track of missile 
through one or more muscle groups.  There would be 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.  

A severe muscle disability is one where the injury was either 
through and through, or a deep penetrating wound due to a 
high velocity missile, or large or multiple low velocity 
missiles, or one with a shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intramuscular binding 
and scarring.  The service department record (or other 
evidence) would show hospitalization for a prolonged period 
for treatment of the wound.  There would be a consistent 
complaint of cardinal signs or symptoms of muscle disability 
as defined in 38 C.F.R. § 4.56(c), which would be worse than 
that shown for moderately severe injuries, and, if present, 
an inability to keep up with work requirements.  Objectively, 
there would be ragged, depressed and adherent scars, 
indicating wide damage to muscle groups in the missile track.   
Palpation would show loss of deep fascia or muscle substance, 
or soft flabby muscles in the wound area.  Muscles would 
swell or harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side would 
indicate severe impairment of function.  If they happen to be 
present, the following would also be signs of severe muscle 
injury:  (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intramuscular trauma and explosive 
effect of missile.  (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle.  (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.  




A.  Right Shoulder

The Board will address the muscle injury to the right 
shoulder and chest area first, as it facilitates a more 
logical discussion of the muscle group criteria.  The 
veteran's shell fragment wound injury to the right chest area 
is currently characterized as a right shoulder injury.  
Specifically, the disability is coded as injury to the 
pectorals major and serratus anticus muscles, and evaluated 
by DC 5303.  

DC 5303 provides ratings for the evaluation of MG III, the 
intrinsic muscles of shoulder girdle: (1) Pectoralis major I 
(clavicular); 	(2) deltoid.  The functions the muscles in this 
group are responsible for are the elevation and abduction of 
arm to level of shoulder; acting with (1) and (2) of Group II 
muscles in forward and backward swing of arm.  The veteran's 
current 30 percent rating contemplates a moderately severe 
disability under DC 5303, for injuries to the dominant side.  
The veteran testified that he is right handed, the Board 
specifically finds his testimony credible.  

The veteran is currently diagnosed only with residuals to MG 
II, however.  DC 5302 evaluates disabilities of MG II, the 
extrinsic muscles of shoulder girdle: (1) Pectoralis major II 
(costosternal); (2) latissimus 	dorsi and teres major (teres 
major, although technically an intrinsic 	muscle, is included 
with latissimus dorsi); (3) pectoralis minor; (4) rhomboid.  
MG II affects the depression of arm from vertical overhead to 
hanging 	at side (1, 2); downward rotation of scapula (3, 
4); muscles (1) and (2) also act with Group III muscles in 
the forward and backward swing of arm.

Because the current objective findings of the veteran's 
disability to his right chest area show depressed and 
adherent scars, as well as loss of muscle substance, and the 
evidence as a whole shows some severe impairment of right arm 
function arising from the right chest area, (and the effect 
on the right shoulder joint,) when considering the objective 
findings together with the testimonial evidence offered 
during the September 2002 hearing, and the principles 
enumerated at DeLuca, the Board determines that a 40 percent 
rating, for a severe injury, is the more appropriate rating 
under the facts and circumstances of the instant case.  See 
38 C.F.R. §§ 4.7, 4.10, 4.13, 4.27, 4.40, 4.41, 4.45, and 
4.56; see also Pernorio v. Derwinski, 2 Vet. App. 625 (1992) 
(Because VA possesses specialized expertise, agency's 
determination of proper Diagnostic Code application due 
greater deference); Butts v. Brown, 5 Vet. App. 532 (1993) 
(election of proper diagnostic code not question of law 
subject to de novo standard of review).  

Last, the Board has reviewed the record with the provisions 
of 38 C.F.R. § 3.321(b)(1) in mind, but finds nothing of 
record suggesting that referral for an extra-schedular rating 
is warranted.  That is, there are no indications that the 
veteran has been hospitalized for this disorder, or that it 
has produced marked interference with employment.  No further 
action on this question is warranted.  


B.  Left thigh

The veteran's left thigh residuals are evaluated under DC 
5315, for damage to Muscle Group XV, see 38 C.F.R. § 4.73; 
and DC 8729, see 38 C.F.R. § 4.124a, for his neuralgia 
symptoms.  He currently carries a 20 percent rating under DC 
5315, and a zero percent (noncompensable rating) under DC 
8729.  

DC 5315 provides ratings for the evaluation of MG XV, which 
include the Medial thigh group: (1) Adductor longus; (2) 
adductor brevis; (3) adductor magnus; and (4) gracilis 
muscles.  The functions of the muscles in MG XV include the 
adduction of the hip (1, 2, 3, 4); flexion of hip (1, 2); and 
flexion of knee (4).  A severe disability of these muscles is 
evaluated at 30 percent; moderately severe, at 20; moderate, 
at 10; and a slight disability is zero percent disabling 
under DC 5315.  

DC 8729 provides ratings for neuralgia of the external 
cutaneous nerve of the thigh.  Severe incomplete paralysis to 
complete paralysis is rated at 10 percent; otherwise a zero 
percent rating is assigned.  38 C.F.R. § 4.124 provides that 
neuralgia, characterized usually by a dull and intermittent 
pain, is to be rated, at a maximum, at the level of moderate 
incomplete paralysis.  Under DC 8629, neuritis, characterized 
by loss of reflexes, muscle atrophy, sensory disturbances, 
and constant pain is rated at a maximum of severe, incomplete 
paralysis.  

The veteran's representative asserted that a 30 percent 
rating for a severe injury to this muscle group, under DC 
5315, was in order at the September 2002 hearing, with the 
noncompensable rating to continue under DC 8729.  The Board 
has reviewed the record, and determined that a higher rating 
is not warranted under DC 5315, but that an increase to 10 
percent is warranted under DC 8629, as the veteran's 
neurological complaints are more severe, and produce effects 
different from those resulting from injuries to MG XV, and in 
fact, even cover different body parts.  38 C.F.R. § 4.55(a).  
The Board makes this determination after considering the 
functional effect of the veteran's neurological pain, the 
veteran's leg giving way, and his prescribed leg brace, in 
comparison with the muscle group disability the veteran was 
diagnosed with at the VA examination.  The record shows that 
most of the veteran's functional impairments arise from his 
neurological signs and symptoms.  

Therefore, the Board determines that the left thigh 
disability is most appropriately rated at 20 percent, for a 
moderately severe muscle injury to Group XV under DC 5315; 
but also at 10 percent, for the debilitating effects of the 
neuritis type pain that the evidence demonstrates exists, 
under DC 8629.  See 38 C.F.R. § 4.21.  After a consideration 
of the record in its entirety, including the hearing before 
the undersigned, the Board has determined that these ratings 
are most closely analogous to the veteran's disabilities.  
See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

The muscle group injury residuals, however, apart from the 
neurologic impairment which was later determined to be due to 
the muscle residuals, are not currently severe, because the 
record does not show the severity of findings usually 
attributed to severe muscle damage.  There was no pain on 
motion of the left knee or left hip, although the veteran 
noted that he was examined at a "good time."  While there 
was atrophy at the September 1999 VA examination, there was 
no loss of deep fascia, muscle substance, or soft flabby 
muscles in the wound area.  There was no evidence that the 
muscles swell or harden abnormally in contraction, 
objectively.  While tests of strength or endurance compared 
with the sound side demonstrated positive evidence of 
impairment, this finding is more closely analogous with the 
veteran's current 20 percent rating, than it is indicative of 
the severe impairment of function that is required for a 30 
percent rating for a severe muscle injury.  

In conclusion, the veteran's disability residuals of injury 
to the left thigh remains 20 percent disabling under DC 5315, 
but is also 10 percent disabling under DC 8629.  


C.  Pleural cavity

The veteran testified that he had chest or lung pain 
occasionally, after exertion, where it was difficult to 
breathe.  He also reported that although his VA pulmonary 
function testing (PFTs) revealed results which were 
noncompensable, he was not evaluated during an acute flare or 
attack.  

DC 6843, at 38 C.F.R. § 4.97, provides for this, however.  
Those criteria first provide graduated ratings, from 10 to 
100 percent, for restrictive lung disease.  If restrictive 
lung disease is diagnosed it is measured by PFTs.  In order 
for the minimum compensable 10 percent rating to be assigned 
under the "General Rating Formula for Restrictive Lung 
Disease," an FEV-1 of 71 to 80 percent of predicted, or an 
FEV-1/FVC of 71 to 80 percent, or DLCO (SB) of 66 to 80 
percent predicted must be shown.  The veteran's PFTs show 
only FEV-1 of 110 percent predicted, and FEV-1/FVC of 84 
percent.  These measurements do not meet the compensable 
criteria.  Although there is no DLCO measurement of record, 
this does not prejudice the veteran in the instant case, 
because he has not been diagnosed with restrictive lung 
disease, so the General Rating Formula is inapplicable to him 
under the facts of the instant case.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  

That is, his subjective symptoms are instead alternatively 
rated under DC 6843 Note (3), by analogy, as no muscle group 
disabilities were identified on VA examination.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).  That note provides that 
the minimum rating for gunshot wounds of the pleural cavity 
with the bullet or missile retained in the lung, pain or 
discomfort on exertion, or with scattered rales or some 
limitation of excursion of the diaphragm (or lower chest 
expansion) shall be rated at least 20 percent disabling.  
Because the veteran's service medical records are not on file 
to show the initial velocity and type of injury, his injuries 
otherwise fitting the parameters of DC 6843 were 
appropriately rated under Note (3).  

However, there is no additional evidence to show that a 
greater rating is warranted.  There is no medical diagnosis 
of residual lung disease, or additional injury to other 
muscle groups to warrant an increased rating.  A private 
radiographic report of the veteran's chest dated September 
1998 show that there was no change, and no active (lung) 
disease.  The September 1999 chest x-ray studies demonstrate 
that no parenchyma reactive changes were seen.  The examiner 
also found that the examination of the chest was negative, 
there were no localizing signs, and no rales or rhonchi were 
heard.  There was no evidence of respiratory failure, or 
pulmonary thromboembolism.  Instead, the preponderance of the 
evidence is against the claim, and it must be denied.  Again, 
the VA PFT report shows that the veteran made an adequate 
effort, and had normal spirometry.  There was also a normal 
flow volume loop.  There was no diagnosis of restrictive lung 
disease, or other lung disease, to be evaluated under the 
General Rating Formula for Restrictive Lung Disease or VA's 
Schedule, other than Note (3) to DC 6843.  


D.  PTSD

The veteran's PTSD was established in the December 1999 
rating decision, and rated at 50 percent.  For a service-
connected psychiatric disability, including PTSD, a 50 
percent evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health 
illness." [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p.32.]  GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  A GAF score of 31-40 indicates some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).

There is no evidence that a 100 percent schedular rating is 
warranted for the veteran's PTSD.  Total occupational and 
social impairment, due to PTSD, is not shown.  Assuming 
arguendo that it is shown, it is also not shown to be due to 
any of the representative symptoms, such as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9411.  That is, the requirements for the assignment of a 100 
percent rating under the Schedule are not met.  There is 
nothing in the record showing that the veteran's PTSD, while 
certainly disabling, is of such a severity that he cannot 
function to the extent that he cannot recall his own name, 
the names of his relatives, or his own occupation (for 
example.)  Thus, a 100 percent schedular rating is clearly 
not demonstrated by the record.  

The question the Board must next address is whether the 
current 50 percent rating more nearly approximates the 
veteran's PTSD, or whether a higher, 70 percent rating is 
warranted, under DC 9411.  

While a GAF of 44 was one time assessed, and a GAF of 35 was 
assessed at the time of the September 1999 VA examination, a 
longitudinal review of the evidentiary record shows that a 
higher 70 percent rating is not warranted.  This is primarily 
because the veteran's overall disability picture, is more 
accurately reflected, in the Board's view, by the medical 
evidence describing the severity of his PTSD, than a 
numerical scale score which either does not comport with the 
examiner's written assessments at the time, or is merely 
indicative of the veteran's global level of functioning on 
that particular day-neither attribute is indicative of the 
veteran's level of functioning limited to his PTSD, or, in 
some cases, over a time frame greater in scope than the 
moment of the examination.  

The veteran testified his primary symptoms of PTSD include 
social isolation, and becoming obsessively security 
conscious.  He also testified to a homicidal ideation or 
intent, and reportedly acted on these feelings on at least 
one occasion in the past; however, he also noted that there 
were apparently mitigating circumstances, as he was acquitted 
of the charges at trial (and he was not charged with homicide 
or attempted homicide, but lesser included charges of assault 
with a deadly weapon.)  Additionally, this incident 
reportedly occurred more than five years ago, and there is no 
evidence that the veteran has acted in a similar fashion 
since.  Instead, the veteran's testimony, taken together with 
a review of the record, indicates that this was more likely 
than not an isolated incident, unique to the circumstances 
between the veteran and the individual at issue, at the time.  

There is no evidence of speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
or an inability to establish and maintain effective 
relationships.  Additionally, while VA clinic notes show 
that, at one time, a past history of suicidal ideation was 
admitted, there was no current plan or intent upon further 
questioning.

While testimony was offered to show that the veteran could 
often times be moody and sullen, he remains currently married 
to his spouse of many years.  When asked if the veteran acted 
out in his nightmares, his spouse testified that he never was 
violent physically.  He has a relationship with all his adult 
children, and a close one with his youngest.  He also 
testified that he does, in fact, have at least one friend of 
over 30 years.  Thus, while his ability to maintain social 
contacts is diminished, it is not productive of the complete 
inability to establish or maintain effective relationships of 
a severity that is indicative of a 70 percent rating.  

Additionally, while he also testified, in some detail, to his 
security measures, these precautions do not rise to the level 
of "obsessional rituals which interfere with routine 
activities," which is contemplated by a higher rating, 
because there is no disruption of routine activities noted, 
even after consideration of idiosyncrasies involved with the 
demonstrated preference for heightened security of his home.  

The veteran was diagnosed with PTSD, chronic, with panic and 
dyspnea symptoms, at the September 1999 VA examination.  In 
August 2001, he was again extensively evaluated by VA.  He 
was noted to have had no inpatient care, and his outpatient 
care did not begin until approximately mid 2001, with VA.  
The August 2001 VA examiner again saw the veteran later that 
month for another appointment, and found that the veteran's 
current and past GAFs were 65.  At this time, some of his 
Vietnam experiences were discussed in detail, and the 
examiner found the veteran's affect blunted.  This comports 
with a 50 percent rating.  January and April 2002 clinic 
notes show that the veteran was seen every three months for 
his PTSD.  In April 2002, he walked with a stiff left leg, 
his dress and hygiene were appropriate, as was his behavior.  
His mood was moderately depressed.  His thought process was 
linear; content, unremarkable.  His speech was also 
unremarkable.  He was assessed with chronic delayed PTSD, and 
recurrent major depression.  The plan was to continue 
supportive therapy, with a goal of dealing with life's 
stresses, and to continue his medication.  He was to be 
followed up in 3 months.  

Also, while the veteran certainly has symptoms of stress, the 
evidence does not support the proposition that he manifests 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting) to the degree that a 70 percent 
rating is warranted.  For example, he described in detail how 
he cleared his land, in order to feel more secure, and have a 
greater visual acuity of his property; installed and set up 
cameras and recording devices; as well as certain audible 
devices.  He has also sought and received treatment from VA, 
and interacted with VA employees of many levels, on multiple 
occasions.  A review of the medical records does not disclose 
that he was uncooperative, uncommunicative, or in any way 
difficult to deal with on a daily basis.  Thus, while the 
veteran certainly may have gone to great lengths to make 
himself comfortable, after a review of the record in its 
entirely, the evidence preponderates against a finding that a 
70 percent rating is warranted, during any course of the 
appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999); cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Therefore, because the preponderance of the evidence is 
against his claim for a higher rating for PTSD, the benefit 
of the doubt rule is not for application, and the claim is 
denied.   


IV.  Entitlement to a schedular 100 percent evaluation for 
the veteran's combined service-connected disabilities.

Review of the record shows that the veteran was in 
disagreement with the RO's initial December 1999 decision to 
defer a rating on his increased evaluation claim for his 
pleural cavity injury, which was rated at 20 percent 
disabling at the time.  It appears, from the Board's review 
of the correspondence, that the veteran was under the 
impression that the RO was "withholding" or not including 
the 20 percent compensation amount for the pleural cavity 
injury residuals, because he was adding his individual 
ratings, instead of combining them pursuant to the combined 
ratings table at 38 C.F.R. § 4.25.  However, regardless of 
the deferred rating, the veteran's rate of compensation 
continued at the combined 80 percent rating.  The Board notes 
that the veteran's disabilities have been rated in 
combination as 80 percent disabling since 1999, and a total 
disability rating based on individual unemployability has 
been in effect since October 1999.  

At any rate, because the RO ultimately did adjudicate the 
pleural cavity injury increased rating claim, and because 
there remains no case or controversy to resolve, the issue of 
a schedular 100 percent evaluation for the veteran's combined 
service-connected disabilities is moot, and is dismissed.  


ORDER

A rating greater than 20 percent, for muscle group XV SFW 
injury residuals to the left thigh is denied.  

A 10 percent rating, but not greater, for neuritis of the 
left thigh is granted, subject to the laws and regulations 
governing the disbursements of VA benefits.

A 40 percent rating, but not greater, for SFW residuals to 
the right chest is granted, subject to the laws and 
regulations governing the disbursements of VA benefits.

A rating greater than 20 percent, for SFW residuals to the 
pleural cavity is denied.   

An initial rating greater than 50 percent for PTSD is denied.  

The issue of entitlement to a schedular 100 percent 
evaluation for the veteran's combined service-connected 
disabilities is dismissed.  



REMAND

A January 2001 rating decision granted service connection for 
bilateral hearing loss, at zero percent, and tinnitus, at 10 
percent.  The veteran specifically indicated disagreement 
with the initial hearing loss disability ratings assigned in 
the February 2001 VA Form 9.  As disagreement expressed on a 
Form 9 can constitute an NOD, these issues are remanded for 
an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The veteran also claims that he has current neck and back 
disability that is the result of his other service-connected 
disabilities.  Disability which is proximately due to or the 
result of a service connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310.  The United States 
Court of Appeals for Veterans Claims (Court) has also held 
that when aggravation of a veteran's non-service connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exits, and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Id.

The medical evidence shows current disability of the cervical 
spine (October 1998 VA medical report) and current disability 
from past radiculopathy of the low back (December 1998 VA 
study.)  The veteran recently testified, in September 2002, 
that his leg gave out on him on two occasions, resulting in a 
low back injury, and that he was told by medical 
professionals that his currently diagnosed disabilities were, 
at least in part, secondary to his service-connected 
disabilities.  Thus, the record being insufficient to resolve 
the issue, a VA medical examination with nexus opinions are 
required in this case, prior to appellate review.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); 38 U.S.C.A. 
§§ 5102, 5103, 5103A.  

Thus, these claims are REMANDED for:  

1.  The RO should send the veteran and 
his representative an SOC on the issues 
of increased ratings for hearing loss 
disability and tinnitus.  

2.  The RO should next schedule a VA 
Spine examination.  The examiner should 
be provided the claims file, and should 
opine as to whether there is additional 
disability that is due to, or aggravated 
by, any of the veteran's service-
connected disabilities.  

3.  The examiner should specifically 
answer:  
(A) Is there low back disability caused 
or aggravated by a fall due to the 
veteran's left leg disorder?  
(B) Is there neck impairment caused or 
aggravated by the veteran's right 
shoulder (chest) disability?

4.  The RO must review the claims file to 
make sure the examiner has attempted to 
answer the above two questions on the 
examination report.  

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed and remains in appellate 
status, remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


